DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/702,146, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claims 10-11, there is no prior disclosure of the range of 150 to 3000 g/m2.
Regarding claims 18-19, there is no prior disclosure of a thermoplastic film on at least one side of the thermoformable composite material, nor is there prior disclosure of a thermoplastic film layer combined with a composite comprising a nonwoven layer or on the outside of such a composite.
Regarding claims 20-21, there is no prior disclosure of a thermoplastic film layer A2 on both outsides, nor is there prior disclosure of a thermoplastic film layer combined with a composite comprising a nonwoven layer or on the outside of such a composite.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application.
	The matter not disclosed in the prior-filed application is detailed above.

Claim Objections
Claims 1-21 are objected to because of the following informalities. Appropriate correction is required.
	It is noted that the page line numbers provided on the claim listing do not correspond to claim line numbers, which start with the first line of each claim.
	Regarding claim 1, line 18, “spunbound” should be --spunbond-- to correct the spelling.
	Regarding claim 1, line 29, “product” should be --products-- to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted that the page line numbers provided on the claim listing do not correspond to claim line numbers, which start with the first line of each claim.
	Regarding claim 1, one preamble alternative recites producing three dimensional components. However, lines 3-28, which recite the steps associated with this alternative do not indicate any step of actually forming three dimensional components. Accordingly, it is unclear if this alternative requires forming three dimensional components, and if so, it is unclear how three dimensional components are formed by the recited steps.
	Regarding claim 1, line 14, to the extent that “prior to stitching and needling” is attempting to reference previously recited steps of stitching and needling, no such steps are previously recited. Accordingly, this language appears to lack proper antecedent basis.
	Regarding claim 1, line 11, it is confusing to recite at least two unidirectionally oriented fiber layers B and B’ because B naturally refers to a first such layer and B’ refers to a second such layer. Thus it is unclear how B and B’ can be used to refer to additional layers of the “at least two” claimed range. Further, in line 12, referring to “at least two layers B and B’”, it is unclear if these are different layers B and B’ or if this language meant to reference the previously recited B and B’ language. Further, in line 13, B and B’ are recited again. It is entirely unclear which B and B’ are being referenced.
	Regarding claim 1, line 15, it is entirely unclear if this wherein clause is a positive method step limitation of stitching together all the layers and subsequently needling all of the layers, or if this is a product-by-process type limitation indicating a structure consistent with stitching and subsequent needling, or if this is merely functional language indicating an intended further step of stitching and subsequent needling.
	Regarding claim 1, lines 21-22 and 27-28, it is unclear which layers are being referenced by “the layers”. Several different layers are previously recited.
	Similar problems to those noted above are found in claim 1, lines 38-55.
	Regarding claim 2, in addition to problems similar to those noted above in claim 1, it is unclear why each of the elements recited in parent claim 1 is recited again in claim 2 without “the” or “said” before each element. For example, do the “three-dimensional structure” in line 1, “mold” in line 3, “thermoformable composite material” in line 3, and “at least one layer A” in line 4 correspond to the respective previously recited terms in claim 1? This problem is replete throughout claim 2 and makes it unclear if the previously recited terms are being referenced.
	Claim 3 has similar problems to those noted above in claims 1 and 2.
	Regarding claims 4 and 5, it is unclear if the B layers in “B-A-B’-A-B” are required to have the same orientation and if the B’ layer has different orientation from each B layer.
	Regarding claims 6-7, it is unclear if “the layers B and B’” is referring to 2 layers or the previously recited at least two unidirectionally oriented fiber layers.
	Regarding claims 8-11 and 14-19, it is unclear which layers are being referenced by “the individual layers”. Several different layers are previously recited.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baser (WO 2006/111037 A1, referencing attached machine translation) in view of Vane (US 5055242).
	It is noted that when a claim contains alternative language, the claim is satisfied by any one of the alternatives in the prior art. The current claims contain numerous and substantial alternatives. The dependent claims specifically require various corresponding alterative limitations present in the independent or intervening claims. Multiple claimed alternatives are addressed below, not because such is required to satisfy the independent claim, but rather to address corresponding dependent claims. Addressing the claimed alternatives is also helpful in the interest of compact prosecution. However, where multiple alternatives are addressed, it is noted that claims containing multiple alternatives are alternatively satisfied by the grounds of rejection associated with each alternative.
	Regarding claims 1-3, Baser teaches a method for producing three-dimensional components, or planar semifinished products with a thickness of 0.5 to 5 mm (paragraph 21), comprising: (I) for the three-dimensional components, heat pressing in a mold, a thermoformable composite material (paragraph 21) comprising a) at least one layer A comprising a fiber nonwoven A1 comprising 40 to 100 wt.-% thermoplastic fibers and 60 to 0 wt.-% reinforcing fibers (paragraph 15), and b) reinforcing fiber layers B (paragraphs 16-18), the thermoformable composite material being formed by: a) continuously merging together at least one fiber nonwoven layer A1 produced by a carding or airlay process (paragraphs 20-21), and (II) for the planar semifinished product, heat pressing in a double band press a thermoformable composite material (paragraph 21) comprising a) at least one layer A comprising A1 a fiber nonwoven comprising 40 to 100 wt.-% thermoplastic fibers and 60 to 0 wt.-% reinforcing fibers (paragraph 15), and b) reinforcing layers B (paragraphs 16-18), the thermoformable composite material being formed by: a) continuously merging together at least one fiber nonwoven layer A1 produced by a carding or airlay process (paragraphs 20-21).
	It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Baser differs from claims 1-3 in that:
i.	In both of the three dimensional components and planar semifinished products alternatives, Baser does not teach the alternative of the at least one layer A comprising a thermoplastic film and the corresponding alternative of continuously merging together at least one thermoplastic film layer A2 with the reinforcing layers B.
ii.	In both of the three dimensional components and planar semifinished products alternatives, Baser does not teach the reinforcing layers B may comprise at least two unidirectionally oriented fiber layers B and B' comprising parallel reinforcing fiber bundles, wherein at least two layers B and B' have different fiber orientations relative to at least one other B or B' layer, with at least one layer B and one layer B' having different fiber orientations relative to each other.
iii.	In both of the three dimensional components and planar semifinished products alternatives, as well as the nonwoven and film sub-alternatives, Baser does not teach the thermoformable composite material is formed by providing the claimed merging and layer B/B’ orientations prior to stitching and needling, stitching the layers to each other and thereafter needling the layers.
	(i)	In Baser, the nonwoven layers A contain thermoplastic fibers which melt and impregnate the reinforcing fiber bundles of the layers B to form the three dimensional components or planar semifinished products (paragraphs 19-21). Thus it is clear that the thermoplastic fibers provide the matrix material which holds the reinforcing fibers together. In a similar process, Vane teaches that the thermoplastic matrix material may be suitably provided as a thermoplastic film which is melted and impregnated into the reinforcing fibers of reinforcing layers (Abstract; Figure 1; column 3, lines 3-37). As to continuously merging, such is suggested by Baser for bringing the layers together (paragraphs 19-21), and also by Vane (Abstract; Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide these limitations in Baser because one of ordinary skill in the art would have been motivated to provide the matrix material in a known suitable film form, as suggested by Vane, and to suitably combine the layers as suggested by Baser or Vane.
	(ii)	Baser suggests textile fabrics or laid scrims of parallel fibers as the reinforcing layers B (paragraph 16), but is not limited to particular reinforcing layers. Vane suggests unidirectional reinforcing layers oriented as claimed and merged continuously to provide a moldable thermoplastic composite material with properties equal to or superior to steel (column 2, lines 11-68; column 4, lines 7-14; column 5, lines 24-53). It would have been obvious to one of ordinary skill in the art at the time of the invention to use unidirectional reinforcing layers oriented as claimed as the reinforcing layer B of Baser because one of ordinary skill in the art would have been motivated to achieve the above noted benefit in accordance with the teachings of Vane.
	(iii)	It is first noted that the manner in which needling and stitching is recited in the claims does not appear to require positive steps of needling and stitching. In any event, Baser merges the layers prior to needling (paragraphs 19-21). Baser teaches that needling is desirable for opening the reinforcing fiber bundles to allow better impregnation (paragraph 19). Vane teaches that stitching after merging is desirable to keep the reinforcing fibers in position to prevent bunching (column 2, lines 64-68; column 4, lines 27-36). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide steps of needling and stitching because one of ordinary skill in the art would have been motivated to achieve the above noted advantages of each of these steps in accordance with the above noted teachings of Baser and Vane. As to needling after stitching, the needling is provided to open reinforcing fiber bundles to allow better impregnation. Naturally, it is desirable to provide this needling step after stitching in order to avoid any undesirable effect the stitching may have on the opened reinforcing fiber bundles, which would work against the improvement in impregnation. It would have been obvious to one of ordinary skill in the art at the time of the invention to needle after stitching in the modified method of Baser because one of ordinary skill in the art would have been motivated to avoid any undesirable effect the stitching may have on the opened reinforcing fiber bundles for the reasons provided above.
	Claims 2-3 are satisfied for the reasons provided above.
	Regarding claims 4-7, Vane clearly suggests these additional limitations for providing the desired reinforcement which provides a moldable thermoplastic composite material with properties equal to or superior to steel.
	Regarding claims 8-11, Baser clearly suggests these limitations for providing a suitable amount or thermoplastic material and reinforcing fibers (paragraphs 15-17). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 14-17, Vane clearly suggests a matrix layer between unidirectional reinforcing layers oriented as claimed for providing the desired reinforcement which provides a moldable thermoplastic composite material with properties equal to or superior to steel. As noted above, Baser suggest the matrix layer may be a nonwoven A1 while Vane suggests it may be a film A2.
	Regarding claims 18-21, Vane suggests an additional film layer on one or both outer surfaces of the thermoformable composite material, if desired or necessary, to ensure complete wetting of the reinforcing material (column 3, lines 29-34). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide these limitations in the modified method of Baser because one of ordinary skill in the art would have been motivated to ensure complete wetting of the reinforcing material in accordance with the teachings of Vane.	

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baser in view of Vane as applied to claims 1-11 and 14-21 above, and further in view of Grasty (WO 2005/033393 A1).
	Regarding claims 12-13, Baser does not recite a particular reinforcing weight percentage for the thermoformable composite material. In a similar thermoplastic matrix composite material comprising layers of unidirectional reinforcing fibers, Grasty suggests 30 to 70 volume percent reinforcing fibers to provide suitable reinforcement (page 6, lines 6-13). This is readily converted to a wt% of reinforcing fibers using the density of the reinforcing fibers and the density of the thermoplastic matrix. For the combination of glass reinforcing fibers (2.5 g/cm3) and polypropylene matrix (0.9 g/cm3) suggested by Baser (paragraphs 15-17), this corresponds to about 54 to 87 wt% reinforcing fibers, which overlaps with the claimed range. For the combination of carbon reinforcing fibers (1.8 g/cm3) and polysulfone matrix (1.2 g/cm3) suggested by Baser (paragraphs 15-17), this corresponds to about 39 to 78 wt% reinforcing fibers, which falls within the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a reinforcing fiber wt% in the claimed range in Baser because one of ordinary skill in the art would have been motivated to provide suitable reinforcement in view of the reinforcing fiber content suggested by Grasty.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745